Citation Nr: 1755339	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-05 834		DATE


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for a service-connected right knee disability.

2.  Entitlement to an initial compensable evaluation prior to August 13, 2013, and in excess of 10 percent thereafter, for a service-connected left knee disability.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1966 to October 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in November 2015.  This case was previously before the Board in August 2014 and May 2016, when it was remanded to schedule a Board hearing and for Agency of Original Jurisdiction (AOJ) development, respectively.  The case has been returned to the Board at this time for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's regulations require that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing, and, if possible, with range of motion measurements of the opposite, undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  The Veteran's most recent VA knee examination, which was performed in June 2016, is not compliant with the requirements of Correia.  Although the examination addressed pain on weightbearing, and noted it in the right knee, it is unclear whether the range of motion measurements in either knee were taken in an active or passive status, and in weightbearing or non-weightbearing status.  

As the TDIU issue is intertwined with the above remanded issue, it is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his knee disabilities.  

Both knees must be tested for pain in both active and passive motion, on weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All opinions must be accompanied by a clear rationale.

2.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Jan Dils, Attorney at Law


